Case: 09-50977     Document: 00511205634          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2010
                                     No. 09-50977
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE ANGEL RIVERA-HIDROGO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-1741-1


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
        Jose Angel Rivera-Hidrogo (Rivera) was convicted of attempted illegal
reentry and of false personation in immigration matters. Rivera contends in this
appeal that the sentence imposed was unreasonable. This court reviews the
reasonableness of a district court’s sentencing decision for an abuse of discretion.
Gall v. United States, 552 U.S. 38, 51 (2007). “[A] sentence within a properly
calculated Guideline range is presumptively reasonable.”                  United States v.
Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50977   Document: 00511205634 Page: 2       Date Filed: 08/17/2010
                                No. 09-50977

      Rivera argues that the district court abused its discretion in determining
whether Rivera’s guidelines range was greater than necessary by failing to
consider the disparity between defendants who cannot avail themselves of a fast-
track program and defendants in other districts who can avail themselves of
such a program. The disparity between districts with fast-track programs and
districts without them was intended by Congress and thus is not “unwarranted.”
United States v. Gomez-Herrera, 523 F.3d 554, 563 (5th Cir. 2008). Accordingly,
defendants like Rivera who are sentenced in districts without fast-track
programs are not entitled to sentence reductions based on the disparity. See id.
Rivera recognizes that this issue is foreclosed by Gomez-Herrera; he raises the
issue to preserve it for possible Supreme Court review. The judgment of the
district court is AFFIRMED.




                                       2